DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/05/2022.
Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No, 10,930,668 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a source/drain region in a recess region of an active fin and including a base layer and a first layer, wherein an outer end of the base layer is in the recess region of the active fin and has a shape convex outwardly toward outside of the gate electrode on a plane parallel to an upper surface of the substrate in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a source/drain region having a first width and a second width greater than the first width, and including a first layer and a second layer, wherein an end portion of the first layer is in a recess region of the active fin and has a region convex toward outside of the gate electrode on a plane parallel to an upper surface of the substrate in combinations with other claim limitations as required by claim 13.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device including a silicon-on-insulator layer and an epitaxial layer on an active fin, wherein an end portion of the epitaxial layer is in a recess region of the active fin, and has a region convex toward outside of the gate electrode on a plane parallel to an upper surface of the substrate in combinations with other claim limitations as required by claim 18.
The dependent claims 2-12, 14-17, and 19-20 are allowable by virtue of the dependence upon the claims 1, 13, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891